Citation Nr: 0121939	
Decision Date: 08/30/01    Archive Date: 09/06/01

DOCKET NO.  00-19 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
stomach disability and/or functional bowel syndrome and/or 
acute intermittent porphyria by history.

2. Entitlement to an increased rating for lumbosacral strain 
with arthritis currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K.  L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1972 to April 
1982.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1999 administrative decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Ohio, which denied the benefit sought on 
appeal.

The issue of entitlement to an increased rating for 
lumbosacral strain with arthritis will be addressed in the 
REMAND portion of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.

2.  In a decision dated June 1995, the Board denied service 
connection for a disability manifested by gastrointestinal 
pain.

3. The evidence associated with the claims file subsequent to 
the June 1995 Board Decision is duplicative or cumulative of 
previously submitted materials; is not probative of the issue 
presented; and, either alone or in conjunction with evidence 
previously of record, is not so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for a stomach disability and/or 
functional bowel syndrome and/or acute intermittent porphyria 
by history






CONCLUSIONS OF LAW

1.  The Board's June 1995 decision denying entitlement to 
service connection for a disability manifested by 
gastrointestinal pain is final.  38 U.S.C.A. §§ 7103(a), 
7104(b) (West 1991& Supp. 2001); 38 C.F.R. §§ 20.1100, 
20.1104 (2000).

2. New and material evidence has not been submitted to reopen 
a claim of entitlement to service connection for a stomach 
disability and/or functional bowel syndrome and/or acute 
intermittent porphyria by history.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (2000).

 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has requested that the Board reopen his claim of 
entitlement to service connection for a stomach disability 
and/or functional bowel syndrome and/or acute intermittent 
porphyria by history, on the basis that he has submitted new 
and material evidence not only sufficient to reopen his 
claim, but also sufficient to grant service connection. 

The veteran's claim of entitlement to service connection for 
a stomach disability and/or functional bowel syndrome and/or 
acute intermittent porphyria by history, was first considered 
and originally denied in a December 1985 rating decision.  
The veteran's claim was originally denied because there was 
no evidence to establish a basis that the veteran had the 
above conditions during service. A March 1986 rating decision 
again denied service connection for a stomach disability 
and/or functional bowel syndrome and/or acute intermittent 
porphyria by history.  This decision was appealed to the 
Board and was subsequently remanded in a December 1986 
decision.  The veteran's claim was again remanded by Board 
Decisions in March 1988, December 1989, April 1992, and 
January 1994.  The veteran's claim was finally denied by a 
June 1995 rating decision.  The veteran was given notice of 
his appellate rights and did not appeal to the then United 
States Court of Veteran's Appeals.

As a general rule, a decision by the Board is final unless 
the Chairman of the Board orders reconsideration of the 
decision. See 38 U.S.C.A. § 7103(a); 38 C.F.R. § 20.1100(a); 
See also 38 U.S.C.A. § 7111(a)(a decision by the Board is 
subject to revision on the grounds of clear and unmistakable 
error (CUE)).  When the Board affirms a determination of the 
RO, that determination is subsumed by the final appellate 
decision.  See 38 U.S.C.A. § 7103(a); 38 C.F.R. § 20.1104.  
Once the Board's decision becomes final, absent submission of 
new and material evidence, the claim may not be reopened or 
readjudicated by the VA.  See 38 U.S.C.A. § 5108.  In the 
instant case, the veteran did not file a motion for 
reconsideration or a claim for CUE.  Therefore, the Board's 
June 1995 decision is final and is not subject to revision on 
the same factual basis.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§§ 3.104 (a), 3.156, 20.302, 20.1103.  However, if new and 
material evidence is presented or secured with regard to a 
claim that was disallowed, the Board must reopen the claim 
and review the former disposition of the claim.  See 
38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. §§ 3.102, 3.156, 
20.1105. 

According to the law, if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the claim shall be reopened and reviewed.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2000).  When a 
veteran seeks to reopen a final decision, the first inquiry 
is whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  
Under 38 C.F.R. § 3.156(a), new and material evidence is 
defined as evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  When determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).

If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring that the duty 
to assist the veteran in developing the facts necessary for 
his claim has been satisfied.  See Elkins v. West, 12 Vet. 
App. 209 (1999), but see The Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(eliminates the concept of a well-grounded claim).

As previously stated, the veteran's claim of entitlement to 
service connection for a stomach disability and/or functional 
bowel syndrome and/or acute intermittent porphyria by 
history, was remanded on numerous occasions by the Board 
between December 1986 and January 1994, and finally decided 
by the Board in June 1995.  The basis for denial in the June 
1995 Board Decision was that while the service medical 
records showed complaints of abdominal pain and the veteran 
continued to seek treatment after discharge from service for 
abdominal pain, no definitive diagnoses were reached either 
in service or thereafter.  The Board highlighted that the 
veteran's case had been remanded for additional development 
on five occasions and in January 1994, the Board remanded in 
order to obtain additional medical evidence and to afford the 
veteran a period of hospitalization for observation and 
evaluation. The veteran failed to provide the requested 
information and without a further examination, a correct 
diagnosis of the veteran's stomach complaints could not be 
rendered.  The Board concluded that the medical evidence did 
not show a confirmed disability post-service which had been 
identified as the cause of the veteran's gastrointestinal 
pain present during service and post-service, and therefore, 
denied his claim. 

The evidence present at the time of the June 1995 rating 
decision included: copies of the veteran's service medical 
records; VA outpatient treatment records dated between August 
1982 and September 1987; reports of VA examinations conducted 
in September 1985, October 1988, February 1990, July 1992, 
and March 1993; VA hospitalizations for abdominal pain with 
questionable etiology in November 1985,  May 1986, and 
January 1987.

In the case at hand, additional evidence has been associated 
with the claims file since the Board's June 1995 denial of 
the veteran's claim for service connection. VA outpatient 
treatment records dated between August 1998 and September 
1998 indicate that the veteran complained of stomach 
discomfort and stomach upset, no diagnoses were given.  In 
addition, the veteran submitted a March 1999 statement in 
connection with his request to reopen his claim of 
entitlement to service connection for stomach disability 
and/or functional bowel syndrome and/or acute intermittent 
porphyria by history, which listed the dates he sought 
treatment for stomach pain in service and post-service. He 
also submitted an August 2000 statement attached to his 
substantive appeal.

The evidence associated with the veteran's claims file 
subsequent to the June 1995 decision is not new and material, 
and there is no basis to reopen the veteran's claim for 
service connection for a stomach disability and/or functional 
bowel syndrome and/or acute intermittent porphyria by 
history.  Certain recent evidence of record may be new, in 
that it was not previously of record, but it is essentially 
cumulative or duplicative of evidence already of record.  In 
that regard, the evidence of record at the time of the June 
1995 Board Decision included complaints of stomach pain and 
discomfort.  However, there was no diagnosis regarding the 
veteran's stomach complaints nor evidence of a medical nexus 
linking any current disability to the veteran's period of 
military service.  Notably, such evidence has not been added 
to the claims file.  Rather, the "new" evidence merely 
reiterates complaints of stomach discomfort.  As such, the 
"new" evidence of record is not material, and thus, not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a).  

The Board does not question the credibility of the veteran's 
statements that he currently has stomach pain and discomfort, 
or that he did not have a problem with his stomach prior to 
entering active military service.  However, such statements 
are not "new" evidence, as they are essentially duplicative 
of the veteran's contentions at the time of the prior final 
denial of his claim for service connection.  Reid v. 
Derwinski, 2 Vet. App. 312 (1992).  Moreover, the veteran's 
statements are not "material" evidence since, as a layman, 
he is not competent to give a medical opinion on the 
diagnosis or etiology of a disorder, and his statements on 
such matters do not constitute material evidence to reopen 
his claim for service connection.  Moray v. Brown, 5 Vet. 
App. 211 (1993).  In short, for the reasons described above, 
new and material evidence has not been presented to reopen 
the veteran's claim for entitlement to service connection for 
a stomach disability and/or functional bowel syndrome and/or 
acute intermittent porphyria by history, and the appeal is 
denied.   The Board views its discussion as sufficient to 
inform the veteran of the elements necessary to reopen his 
claim and to explain why his current attempt to reopen the 
claim fails.  In that regard, the veteran must present new 
and material evidence to reopen his claim.  Such evidence 
would include medical evidence that the veteran currently has 
a stomach disorder, as well as medical evidence of a causal 
relationship between any current stomach disorders, and an 
incident of the veteran's military service.  


ORDER

New and material evidence has not been presented to reopen a 
claim for service connection for a stomach disability and/or 
functional bowel syndrome and/or acute intermittent porphyria 
by history, and the appeal is denied.


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

The question of whether the veteran intended to appeal the 
issue of entitlement to an increased rating for lumbosacral 
strain with arthritis must be clarified.  In this regard, the 
veteran filed a request for an increased rating for his 
lumbosacral strain with arthritis in September 1998. A 
January 1999 rating decision denied the veteran's claim. The 
veteran filed a notice of disagreement (NOD) in February 
1999. A Statement of the Case (SOC) was issued in March 1999.  
In April 1999, the veteran personally filed a VA Form 21-4138 
containing the following statement: "I am a service 
connected veteran, my service connected disabilities have 
increased in severity and should warrant a higher rating."  
Attached to the VA Form 21-4138 was an additional statement 
by the veteran, which included remarks regarding his back.  
It is unclear from this statement whether the veteran 
intended to perfect the issue of an increased rating for his 
lumbosacral strain with arthritis for appeal.

In an August 2001 Informal Hearing Presentation, the 
veteran's representative stated that the veteran failed to 
perfect an appeal for the aforementioned issue.  Under 
38 C.F.R. § 20.204(c) a representative may not withdraw 
either a NOD or substantive appeal filed by the appellant 
personally without their express written consent.  For these 
reasons, clarification is needed.  The RO should contact the 
veteran and inquire as to whether he intended to pursue the 
issue of entitlement to an increased rating for lumbosacral 
strain with arthritis on appeal.

If the issue of entitlement to an increased rating for 
lumbosacral strain with arthritis is on appeal, the matter 
must be remanded because VA examinations dated in January and 
June 1999 are inadequate for rating purposes.  The examiner 
failed to address the rating criteria listed in 38 C.F.R. 
§ 4.71(a), Diagnostic Code sections 5292 and 5295, to include 
findings regarding whether the veteran has a positive 
Goldthwait's sign, listing of the whole spine to the opposite 
side, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteo-arthritic 
changes, narrowing or irregularity of joint space, or whether 
the veteran has severe limitation of motion of the lumbar 
spine.  Thus, the veteran should be afforded an additional VA 
examination. See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000)(a medical examination 
will be provided when necessary to make a decision on a 
claim).

Furthermore, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supercedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand is required 
to assure compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096 (2000) (to be codified as amended at 38 U.S.C.A. 
§ 5103A). 

Therefore, this case is REMANDED to the RO for the following 
action:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions. 

2.  The RO should contact the veteran and 
his representative and inquire as to 
whether the veteran intended to perfect 
an appeal for the January 1999 denial of 
an increased rating for lumbosacral 
strain with arthritis, currently 
evaluated as 20 percent disabling.  

3. If after carrying out instructions 
pursuant to paragraph number (2) above 
and the matter is properly on appeal, the 
RO should complete all development 
necessary in aiding the veteran, to 
include obtaining copies of all current 
and relevant treatment records for 
lumbosacral strain with arthritis and 
affording the veteran a VA orthopedic 
examination.  The examiner must 
thoroughly review the claims folder in 
conjunction with evaluating the veteran 
and should specifically answer the 
following questions.

a. Does the veteran have severe 
lumbosacral strain with listing 
of the whole spine to the 
opposite side?

b. Does the veteran have a positive 
Goldthwait's sign?

c. Does the veteran have marked 
limitation of forward bending in 
the standing position?

d. Does the veteran have loss of 
lateral motion with osteo-
arthritic changes or narrowing or 
irregularity of joint space?

e. Does the veteran have abnormal 
mobility on forced motion?

f. Does the veteran have severe 
limitation of motion of the 
lumbar spine? The examiner is 
specifically requested to state 
the veteran's range of motion in 
terms of degrees, including 
remarks regarding what is a 
normal range of motion.  The 
examiner is also requested to 
address whether the veteran has 
pain on range of motion.

g. Does the veteran have favorable 
or unfavorable ankylosis of the 
lumbar spine?

All appropriate testing in this regard 
should be accomplished.  A complete 
rationale for any opinion expressed must 
be provided.  If the examiner can not 
answer any of the above questions, he/she 
should so state. 

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

5.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, appropriate 
corrective action should be taken.  

6.  After the foregoing has been 
completed, the RO should again 
readjudicate the veteran's claim for 
service connection for an increased rating 
for lumbosacral strain with arthritis.  In 
the event that the claim on appeal is not 
resolved to the satisfaction of the 
veteran, he should be furnished with a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.
 

		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals



 

